Corrie Christian Allen filed her claim for compensation, before the State Board of Workmen's Compensation, against E. Z. Mills Inc., as employer, and Lumbermen's *Page 142 
Mutual Casualty Company, as insurance carrier. She alleged that she was the widow of Jonas Allen, an employee of E. Z. Mills Inc., at the time of his death, and that his death resulted from an accident arising out of and in the course of that employment.
On the trial before the deputy director, it was admitted that Jonas Allen, while an employee of E. Z. Mills Inc., was fatally injured in an accident which arose out of and in the course of his employment. After the introduction of evidence, the director found as matters of fact: (1) That Allen and the claimant were married on January 24, 1917, and that, on the date of Allen's death, the marriage had never been dissolved by a divorce; (2) that about six years after their marriage they agreed to separate, there being no particular reason therefor, other than a mutual desire to separate; (3) that sometime thereafter Allen sought to get his wife to return to him, and she refused to do so, persisted in the separation, and remained away from him for more than twenty years and until his accident.
Based upon the above-stated findings of fact, the director found as conclusions of law: (1) "That claimant was the lawful wife of Jonas Allen at the time of his death on December 18, 1944, and would be entitled to compensation in this case as the widow of Jonas Allen, provided she had not voluntarily deserted and abandoned him at the time of the accident;" (2) "that the refusal of claimant to return to her husband when he asked her to do so, after they had separated by mutual consent, and without a particular reason, and her persistence in the separation, constituted a voluntary desertion or abandonment at the time of the accident. See 27 Corpus Juris Secundum, page 574, and cases cited in footnote 86;" (3) "that claimant is not entitled to receive compensation because of her voluntary desertion and abandonment, at the time of the accident, of Jonas Allen."
Based upon the above-stated findings of fact and conclusions of law, the director denied compensation to the claimant. On an appeal to the full board, it was held that the evidence showed that the claimant was entitled to compensation, and an award in her favor was made. Thereafter, the judge of the superior court affirmed the award.
The record discloses that the testimony of the claimant was the only evidence tending to show that she was entitled to compensation, *Page 143 
her testimony not having been corroborated in any material matter by any other evidence. The record further shows that her testimony was evasive, equivocal, and self-contradictory, not only on minor matters, but on the controlling question, whether she had voluntarily deserted and abandoned her husband, or whether he had voluntarily deserted and abandoned her. And the deputy director and the full board found that her testimony contained many self-contradictions on material matters.
It is well-settled law, by repeated decisions of the Supreme Court and this court, that testimony of a party to a case, who offers himself as a witness in his own behalf, should be construed most strongly against him, when his testimony is vague, equivocal, and self-contradictory; and, unless there is other evidence in his favor, he is not entitled to recover if that version of his testimony most unfavorable to him shows that the verdict should be against him.
When the testimony of the claimant in this case is construed in the light of those decisions, that version of her testimony most unfavorable to her shows that she voluntarily deserted and abandoned her husband, without any particular reason therefore, refused his request to return to him, and voluntarily continued to live away from him for more than twenty years and until his death. Evidently, the full board failed to properly construe the testimony of the claimant, and that failure resulted in the award complained of.
In my opinion, the award of the State Board of Workmen's Compensation was contrary to law; and the judge of the superior court erred in affirming the award.